Citation Nr: 0807762	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than April 20, 1990, 
for the grant of entitlement to special monthly compensation 
based on loss of use of the right eye, with light perception 
only.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A personal hearing was held before a Veterans Law Judge in 
March 2006 who is no longer employed at the Board.  In a 
statement received in February 2008, the veteran requested 
that another hearing be scheduled.  Because the RO schedules 
the hearings between the RO and the Board, a remand of this 
matter to the RO is necessary.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing.  Notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

